Citation Nr: 1045018	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), on behalf of the VARO located in Wilmington, 
Delaware, which denied service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  In a May 1991 rating decision and a June 1991 rating action, 
the Veteran was denied service connection for bilateral hearing 
loss because the evidence of record did not show any diagnosis or 
treatment for hearing loss while on active duty.  The Veteran 
withdrew his appeal, and the decision became final.  

3.  Evidence received since the June 1991 rating decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, namely a private nexus 
opinion, and raises a reasonable possibility of substantiating 
the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

New and material evidence has been received, and the claim 
seeking service connection for bilateral hearing loss may be, and 
is, reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in July 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Regarding the 
application to reopen a claim of service connection for a 
bilateral hearing loss, inasmuch as the determination below 
constitutes a full grant of the portion of the claim being 
addressed, there is no reason to belabor the impact of the VCAA 
on this matter since any error in notice is harmless.

Law and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for a bilateral 
hearing loss was denied by the RO in January 1991.  The evidence 
of record at the time of the January 1991 decision included 
service treatment records and private treatment records from 
February 1982 through May 1980.  Based on the record at that 
time, the RO determined that the evidence did not show any 
diagnosis or treatment for hearing loss while on active duty and 
service connection for hearing loss was denied.  The denial was 
continued by the RO in June 1991when subsequent evidence was 
submitted with the Veteran's May 1991 notice of disagreement 
(NOD).  The June 1991 rating decision noted that the Veteran 
resubmitted a record of audio examinations by his employer which 
showed high frequency hearing loss did not occur until August 
1988, 18 years after discharge from service.  Thus, the RO 
continued the denial for service connection because it determined 
that his hearing loss was not associated with service.  The 
Veteran withdrew his appeal in July 1991.

The Veteran filed a request to reopen his claim for service 
connection bilateral hearing loss in June 2006.  The provisions 
of 38 U.S.C.A. § 5108 require a review of all evidence submitted 
by or on behalf of a claimant since the last final denial on any 
basis to determine whether a claim must be reopened.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim for service connection for bilateral hearing 
loss is the June 1991 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The evidence received since the June 1991 rating decision 
includes correspondence dated June 2006 from G. D. S., M.D., a 
private ear, nose, and throat physician; copies of private audio 
examinations by his employer from February 1970 to September 
1992; records from a private audio examination dated January 
2007; a February 2007 VA audio examination, and a February 2009 
statement from the Veteran.  

Correspondence dated June 2006 from Dr. S. recounted the 
Veteran's reported history of hearing loss which he claimed began 
in service.  The Veteran indicated that he was exposed to a 
significant amount of high noise levels without hearing 
protection for prolonged periods.  He reported firing 155 mm guns 
for six hours per day for 42 days straight while in service.  The 
physician opined that it was most likely than not that the 
Veteran's early sensorineural hearing loss was caused by his 
years of service in the military and referenced hearing tests 
provided by the Veteran beginning in 1970, the year he was 
discharged from service.  

During the February 2007 VA audio examination, the Veteran 
reported being exposed to loud noise from 4.2 mm mortars, and 105 
mm and 155 mm howitzers.  He indicated that he was part of a 
munitions testing team that routinely fired rounds for up to six 
hours per day.  He related specific tasking in which his team 
fired 155 mm rounds for as much as seven to eight hours per day 
for 41 days straight.  The Veteran also reported occasional loud 
noise exposure working in a chemical plant for 30 years, but 
stated that hearing protection was issued and was required to be 
used whenever in hazardous noise areas.  The February 2007 VA 
audiologist opined that hearing loss is less likely as not (less 
than 50/50 probability) caused by or a result of military service 
as an artillery officer.  He stated that although the employment 
audiogram taken by the Veteran's employer within one year of 
discharge from military service did show some hearing loss, the 
loss was only in one ear and was not a typical noise induced 
pattern where the maximum loss is usually at 4000 Hz.  Rather, no 
hearing loss was present at 4000 Hz in either ear.

In the Veteran's February 2009 NOD, he argued that Dr. S.'s 
opinion raised a reasonable possibility of substantiating the 
claim and therefore met the requirement for new and material 
evidence needed to reopen the previously denied claim.

The Board concludes that the additional evidence associated with 
the claims file since the June 1991 decision is new and material 
evidence.  Dr. S.'s opinion that it was most likely than not that 
the Veteran's early sensorineural hearing loss was caused by his 
years of service in the military is evidence that was not 
previously submitted to VA decision makers and relates to an 
unestablished fact necessary to substantiate the claim.  Thus, 
the letter is new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Therefore, as new and material evidence has been received, the 
claim for service connection for bilateral hearing loss is 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, to this extent, 
the appeal to reopen a claim of service connection for bilateral 
hearing loss is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  The Court 
has held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Even if a Veteran does not have a hearing 
loss disability for VA compensation purposes recorded during 
service, service connection may still be established if post-
service evidence satisfies the criteria of 38 C.F.R. § 3.385 and 
the evidence links the present hearing loss to active service.  
Id. at 158.  The threshold for normal hearing is 0 to 20 
decibels.  Id. at 157.

On September 2, 2010, the Department of Veterans' Affairs, 
Veterans Benefits Administration issued Fast Letter 10-35.  The 
subject was:  Modifying the Development Process in Claims for 
Hearing Loss and/or Tinnitus.  That letter, introduced the Duty 
MOS Noise Exposure Listing, a rating job aid for determinations 
regarding service connection of hearing loss and/or tinnitus.  
The Duty MOS Noise Exposure Listing is a compilation of 
Department of Defense-verified lists of military occupational 
specialties (MOSs) and the corresponding probability of hazardous 
noise exposure. 

The Fast Letter indicated that when a claim for hearing loss 
and/or tinnitus is received, the decision maker must review the 
claim for: Sufficient evidence of a current disability (including 
lay evidence); and evidence of hearing loss and/or tinnitus in 
service; or records documenting an event, injury, disease, or 
symptoms of a disease potentially related to an audiological 
disability.   

If there is no documented evidence of an in-service illness, 
injury, or event with which the claimed conditions could be 
associated, the Duty MOS Noise Exposure Listing will be 
considered.  Based on the Veteran's records, each duty MOS or 
duty assignment documented will be reviewed for a determination 
as to the probability of exposure to hazardous noise on the Duty 
MOS Noise Exposure Listing.  If the duty position is shown to 
have a "Highly Probable" or "Moderate" probability of 
exposure to hazardous noise, exposure to such noise will be 
conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current 
disability and the in-service exposure to hazardous noise is 
conceded based on the Duty MOS Noise Exposure Listing, VA is 
obligated to request a VA examination and opinion to determine if 
there is a medical nexus.  The level of probability of exposure 
conceded, such as "Highly Probable" or "Moderate," should be 
included in the information provided to the examiner in the body 
of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is 
not an exclusive means of establishing a Veteran's in-service 
noise exposure.  Claims for service connection of hearing loss 
must be evaluated in light of all evidence of record in each 
case, including treatment records and examination results.

In the present case, the evidence reflects that the Veteran was 
an Army officer, who served as a Field Artillery Unit Commander.  
He had no foreign service.  According to the Duty MOS Noise 
Exposure Listing, it is highly probable that the Veteran 
experienced exposure to hazardous noise.  

A January 1968 entry examination reported normal clinical 
evaluation of the ears.  The entry audiogram revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
10
LEFT
0
0
5
N/A
10

A December 1969 separation examination reported normal clinical 
evaluation of the ears.  The separation audiogram revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
10
LEFT
5
5
5
N/A
20

Post-service treatment records include several private 
occupational audiograms conducted by the Veteran's employer, a 
chemical plant.  A February 1970 pre-employment private audiogram 
record used ASA units to record puretone sensitivity thresholds 
in audiometric measurement, as indicated in the examination 
report.  The audiograms recorded in the service treatment 
records, and VA use ISO (ANSI) units.  For purposes of comparison 
between the post-service audiometric data and more recent VA 
audiometric data, the table below shows the ASA measurements 
recorded during the Veteran's February 1970 private audiogram, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.  The results are recorded as follows: 




HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
Feb. 1970 
(private)
RIGHT
0 (15)
-5 (5)
0 (10)
N/A
0 (5)

LEFT
0 (15)
-5 (5)
-5 (5)
N/A
10 (15)

Additional employment hearing tests are of record, and indicate 
the use of ISO (ANSI) measurements.  These audiograms revealed 
pure tone thresholds, in decibels, as follows: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
August 
1976
RIGHT
15
15
20
N/A
20

LEFT
10
10
15
N/A
20
August 
1978
RIGHT
5
5
15
15
20

LEFT
10
10
10
15
15
Septembe
r 1979
RIGHT
5
5
20
25
30

LEFT
10
15
10
20
30
Septembe
r 1980
RIGHT
5
5
20
20
25

LEFT
10
10
10
20
30
Septembe
r 1981
RIGHT
10
10
25
25
30

LEFT
15
15
15
20
35
July 
1982
RIGHT
5
5
20
20
25

LEFT
10
10
15
25
30
January 
1984
RIGHT
15
5/0
20
25
25

LEFT
15
10/10
10
25
30
May 1986
RIGHT
10
5/5
20
25
30

LEFT
10
10/10
10
25
35
August 
1988
RIGHT
5
10
20
30
35

LEFT
15
10
15
30
45

HERTZ
Date
Ear
500
1000
2000
3000
4000
July 
1989
RIGHT
5
5
20
30
35

LEFT
5
5
10
35
45
February 
1991
RIGHT
5
10/5
20
40
45

LEFT
0
10/10
15
25
50
April 
1991
RIGHT
5
10/5
25
40
45

LEFT
5
10
20
30
55
Septembe
r 1992
RIGHT
5
10/10
35
40
45

LEFT
5
10
15
40
50

In comments associated with his employment hearing tests, in May 
1986, it was noted that the Veteran had noises in his ears, had 
experienced dizziness and fullness in his ears.  He blamed this 
on a high frequency hearing loss in service, post service sport 
noise exposure, as well as noise exposure at work.  In August 
1988, he noted that he had cut three cords of wood using a chain 
saw.  In July 1989, and again in September 1992, the Veteran 
related that he used hearing protection when using his chain saw.  
It was also noted in 1984 and in 1992 that he hunted and did some 
shooting, and in 1992 he indicated that he had used mycins, 
quinine or excessive aspirin.

A May 1991 letter to the Veteran from his employer's Occupational 
Health Coordinator, E. S., R.N. notified him that a recent 
audiogram demonstrated changes in his right ear.  She reported 
that the changes should not cause difficulty with daily 
conversational hearing, but advised that he share the information 
with his family doctor for further advice.  The nurse also 
recommended that the Veteran continue to follow worksite noise 
control policies and wear hearing protection devices in areas 
with noise above 85 decibels.

In a September 1994 occupational audiogram record, the Veteran 
reported that he had never had hearing trouble and that he did 
not have hearing trouble at that time.

As discussed above, Dr. S. submitted a June 2006 letter in which 
he attributed early sensorineural hearing loss to the Veteran's 
service.  Dr. S. made no mention of the Veteran's noise exposure 
as a hunter, or while cutting wood with a chain saw, or exposure 
to hazardous noise at work requiring almost yearly audiograms 
through his employer.  Perhaps the Veteran neglected to provide 
this information.

A January 2007 private audiogram is of record.  It was presented 
in graph form, and was not interpreted.

During a February 2007 VA audio examination, the examining 
audiologist commented on the records.  He indicated that the 
January 1964 audiogram included in the Veteran's service 
treatment records showed hearing sensitivity within normal limits 
in both ears; however, all thresholds in both ears were recorded 
as exactly 15 decibels, which he stated was not a normal 
occurrence.  He felt the hearing was most likely screened at 15 
decibels.  Further, the audiologist reported that the calibration 
standard used was not indicated, but he presumed ASA.  If the 
thresholds were converted to ISO, then a mild low-frequency 
hearing loss was present in both ears.  He also noted the 
February 1970 pre-employment private audiogram which showed 
hearing sensitivity within normal limits in the right ear and a 
moderate hearing loss at 8000 Hz in the left ear, after 
converting the thresholds from ASA to ISO (ANSI).  He also 
reported that further serial audiograms taken by the Veteran's 
employer showed progression of hearing loss in both ears, with 
the left worse than the right.  The VA audiogram revealed pure 
tone thresholds, in decibels, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
A+B+C+D
+E
AVG.
RIGHT
25
35
50
65
75
56.25
LEFT
20
25
40
60
65
47.5

The diagnosis was bilateral, mild to profound sensorineural 
hearing loss.  As discussed above, the examining audiologist 
opined that although the employment audiogram taken by the 
Veteran's employer within one year of discharge from military 
service did show some hearing loss, the loss was only in one ear 
and was not a typical noise induced pattern where the maximum 
hearing loss is usually at 4000 Hertz (Hz.).  At that time, no 
hearing loss was present in either ear at 4000 Hz.

In the Veteran's February 2009 notice of disagreement, he pointed 
out that Dr. S.'s June 2006 opinion and the VA audiologist's 
February 2007 opinion were based upon the same evidence, but the 
VA audiologist said that "noise exposure was not a typical noise 
induced pattern where the maximum loss is usually at 4000 Hz."  
The Veteran argued that the VA audiologist failed to take into 
account the hearing loss that occurred between his January 1970 
and February 1970 audiograms completed within one year of 
discharge from service.  He also observed that hearing loss 
ratings are typically predicated upon the average threshold loss 
of 1000 to 4000 Hz. frequencies combined with percentage of 
speech discrimination.  He then pointed out that the VA examiner 
noted a typical noise induced pattern where the maximum loss is 
usually 4000 Hz. and indicated that the VA examination made no 
mention of "speech discrimination."

A September 2010 informal hearing presentation submitted by the 
Veteran's representative contended that the circumstances of the 
Veteran's service support the conclusion that he was exposed to 
acoustic trauma.  She argued that because the Veteran is 
competent to testify as to the onset of his symptoms, his 
testimony is credible.  Further, Dr. S.'s opinion, combined with 
the Veteran's credible lay testimony and applying the principle 
of reasonable doubt, she felt established service connection for 
bilateral hearing loss.

As noted in the Fast Letter, claims for service connection of 
hearing loss must be evaluated in light of all evidence of record 
in each case, including treatment records and examination 
results.  Because of the conflicting medical opinions of the 
private examiner and the VA examiner, the Board is of the opinion 
that additional development is required.  

The case is remanded for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for a hearing loss since 
service.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be afforded a VA 
Audio examination to determine the etiology 
of the claimed bilateral hearing loss.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.   
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Audio revised on February 17, 2010.  
In this case, exposure to hazardous noise 
in service is highly probable.  The 
examiner is requested to interpret the 
January 2007 private audiogram.  Following 
the examination, and having reviewed the 
evidence of record, to include the 
employment audiograms, and considering the 
Veteran's in-service and post-service 
hazardous noise exposure, the audiologist 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater) that any current hearing loss is 
due to hazardous noise exposure in service.  
In providing this opinion, the audiologist 
is requested to comment on the June 2006 
private medical statement as well as the 
February 2007 VA audio examination opinion.  
Sustainable reasons and bases are to be 
provided with this opinion.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


